      Case: 1:21-cv-01592 Document #: 27 Filed: 05/12/21 Page 1 of 3 PageID #:96



                                       IN THE UNITED STATES DISTRICT COURT
                                      FOR THE NORTHERN DISTRICT OF ILLINOIS

                                                EASTERN DIVISION


Jose Juan Romero                                       )           Case No: 21 cv 01592

                          Plaintiff                    )           Judge Sara L. Ellis

Vs                                                     )           Magistrate Heather K. McShain

State of Illinois, City of Chicago, et al.             )           Jury Trial Demanded
                         Defendants                    )



                                Plaintiff’s Motion for Leave to Amend Complaint



Now Comes the plaintiff, Jose Juan Romero, by and through his attorney, Ben Myers, who states in
support of said motion as follows:

     1. Plaintiff’s counsel Myers was asked to participate in a phone conference with defense counsel
        for the purpose of considering the amendment of the complaint in this case. During said
        conference it became clear that the complaint would need to be amended for various reasons
        including statute of limitations and notice of claim issues.

     2. It was agreed by Myers that he would amend the complaint. Further, Mark Winistorfer most
        generously agreed to send Myers a few cases to help him to better understand which counts
        had to be dropped from the complaint.

     3. Plaintiff’s counsel is currently most busy with a couple of things. He has a civil rights case out in
        a Utah federal Court that has many issues and would be considered most complex litigation. In
        addition, he also has a case against the City of Chicago related to a grant that is waiting on its
        complaint to be amended, it is due in roughly 14 days. Again, a complicated matter that will
        require time and effort to sort out.

     4. Plaintiff is waiting on his settlement proposal. If accepted no amendment of the complaint
        would be necessary.

     5. Wherefore, for the reasons stated above, Plaintiff does hereby request:

             a.    30 days leave of Court to amend said complaint from the date of May 26th 2021
                  forward, making said amended complaint due to be filed on or before June 25th, 2021, a
                  Friday.
      Case: 1:21-cv-01592 Document #: 27 Filed: 05/12/21 Page 2 of 3 PageID #:97



Respectfully submitted,




/s/ Ben Myers

Plaintiff’s counsel

6525 N. Clark Street,

Chicago, Illinois 60626

773-761-6688 off
773-761-6689 fax

Email: Ben@lf.org
      Case: 1:21-cv-01592 Document #: 27 Filed: 05/12/21 Page 3 of 3 PageID #:98



                                       IN THE UNITED STATES DISTRICT COURT
                                      FOR THE NORTHERN DISTRICT OF ILLINOIS

                                                EASTERN DIVISION


Jose Juan Romero                                       )           Case No: 21 cv 01592

                          Plaintiff                    )           Judge Sara L. Ellis

Vs                                                     )           Magistrate Heather K. McShain

State of Illinois, City of Chicago, et al.             )           Jury Trial Demanded
                         Defendants                    )



                                                     Order



This matter coming to be heard on plaintiffs, Motion for Leave to amend his Complaint, due notice
having been given, Court advised as to the merits of the matter:



IT IS ORDERED:


That Plaintiff’s Motion for Leave to amend his Complaint is granted and plaintiff is granted thirty days
leave of Court to file his first amended complaint in this case on or before, June 25th, 2021.


                                                                    Date: __________________




                                                                Entered: ______________________
